

115 HR 1263 IH: Protecting Allies from Visa Exclusion (PAVE) Act
U.S. House of Representatives
2017-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1263IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2017Mr. Welch introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo exclude from the application of Executive Order 13796 certain Iraqi and Afghani special
			 immigrants and refugees, to render certain Afghanis eligible for Priority
			 2 processing under the refugee resettlement priority system, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Protecting Allies from Visa Exclusion (PAVE) Act. 2.Prohibition on entry inapplicable to certain special immigrants (a)Iraqi special immigrantsSection 3(c) of Executive Order 13769, entitled Protecting the Nation from Foreign Terrorist Entry into the United States (January 27, 2017), or any other provision of an Executive order, regulation, informal rule of guidance, or memorandum issued by the President or any other official in the executive branch precluding issuance of visas to, revoking visas issued to, or precluding entry or admission of, a class or classes of aliens, shall not apply to an alien who is a national of Iraq or Afghanistan and has been granted special immigrant status under section 101(a)(27) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)) pursuant to—
 (1)section 1244 of the National Defense Authorization Act for Fiscal Year 2008 (8 U.S.C. 1157 note); (2)section 1059 of the National Defense Authorization Act for Fiscal Year 2006 (8 U.S.C. 1101 note); or
 (3)section 602 of the Afghan Allies Protection Act of 2009 (8 U.S.C. 1101 note). (b)RefugeesSection 5 of Executive Order 13769, or any other provision of an Executive order, regulation, informal rule of guidance, or memorandum issued by the President or any other official in the executive branch precluding issuance of visas to, revoking visas issued to, or precluding entry or admission of, a class or classes of aliens, shall not apply to an alien who has been granted refugee status, has been approved for refugee admission, or is a refugee applicant in the United States Refugee Admissions Program under a Priority 2 designation pursuant to section 1243 of National Defense Authorization Act for Fiscal Year 2008 (8 U.S.C. 1157 note) or section 3 of this Act.
 (c)Effective dateThis section shall take effect as if enacted concurrent with Executive Order 13769. 3.United states refugee program processing priorities for Afghanis (a)In generalRefugees of special humanitarian concern eligible for Priority 2 processing under the refugee resettlement priority system who may apply directly to the United States Admission Program shall include—
 (1)Afghanis who were or are employed by the United States Government in Afghanistan; (2)Afghanis who establish to the satisfaction of the Secretary of State that they are or were employed in Afghanistan by—
 (A)a media or nongovernmental organization headquartered in the United States; or (B)an organization or entity closely associated with the United States mission in Afghanistan that has received United States Government funding through an official and documented contract, award, grant, or cooperative agreement;
 (3)spouses, children, and parents whether or not accompanying or following to join, and sons, daughters, and siblings of aliens described in paragraph (1) or paragraph (2);
 (4)spouses, children, and parents whether or not accompanying or following to join, and sons, daughters, and siblings of Afghanis granted the status of a special immigrant under section 101(a)(27) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(27)) based on faithful and valuable service to the United States Government; and
 (5)Afghanis who are members of a religious or minority community, have been identified by the Secretary of State, or the designee of the Secretary, as a persecuted group, and have close family members (as described in section 201(b)(2)(A)(i) or 203(a) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(2)(A)(i) and 1153(a))) in the United States.
 (b)Identification of other persecuted groupsThe Secretary of State, or the designee of the Secretary, is authorized to identify other Priority 2 groups of Afghanis, including vulnerable populations.
 (c)Ineligible organizations and entitiesOrganizations and entities described in subsection (a)(2) shall not include any that appear on the Department of the Treasury’s list of Specially Designated Nationals or any entity specifically excluded by the Secretary of Homeland Security, after consultation with the Secretary of State and the heads of relevant elements of the intelligence community (as defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4))).
 (d)Applicability of other requirementsAliens under this section who qualify for Priority 2 processing under the refugee resettlement priority system shall satisfy the requirements of section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) for admission to the United States.
 (e)Numerical limitationsIn determining the number of Afghani refugees who should be resettled in the United States under paragraphs (2), (3), and (4) of subsection (a) and subsection (b) of section 207 of the Immigration and Nationality Act (8 U.S.C. 1157), the President shall consult with the heads of nongovernmental organizations that have a presence in Afghanistan or experience in assessing the problems faced by Afghani refugees.
 (f)Eligibility for admission as refugeeNo alien shall be denied the opportunity to apply for admission under this section solely because such alien qualifies as an immediate relative or is eligible for any other immigrant classification.
			